Sub-Item 77O Dreyfus Premier Investment Funds, Inc. Dreyfus Global Real Estate Securities Fund On November 3, 2010, Dreyfus Global Real Estate Securities Fund, a series of Dreyfus Premier Investment Funds, Inc. (the "Fund"), purchased 7,800 shares of common stock issued by HCP, Inc. (CUSIP No.: 40414L109) (the "Common Stock") at a purchase price of $35.25 per share including an underwriting discount of $1.41 per share. The Common Stock was purchased from Citigroup Global Markets, Inc., J.P. Morgan Securities LLC. and Goldman, Sachs & Co. , members of the underwriting syndicate of which BNY Mellon Capital Markets, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Barclays Capital Inc. Credit Agricole Securities (USA) Inc. Credit Suisse Securities (USA) LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated RBS Securities Inc. UBS Securities LLC Wells Fargo Securities, LLC Morgan Stanley & Co. Incorporated CSCA Capital Advisors, LLC Scotia Capital (USA) Inc. SunTrust Robinson Humphrey, Inc. BNY Mellon Capital Markets, LLC PNC Capital Markets LLC Morgan Keegan & Company, Inc. Accompanying this statement are materials presented to the Board of Directors of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f -3 Procedures, at the Board meeting held on March 3, 2011. These materials include additional information about the terms of the transactions.
